DETAILED ACTION
Claims 1-5, 7-18 are presented.
Allowable Subject Matter
Claims 1-5, 7-18 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The claims are allowed in view of searches conducted, evaluation of the claims, and references of record as well as amendments to the claim. Specifically:
Applicant has incorporated previously indicated allowable subject matter (claim 6) into independent forms and/or has made amendments to sufficiently overcome formality issues previously raised by the Office. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Reference(s) considered pertinent to the invention include:
Chu et al. (US 7,164,431) - The system includes font and character memories. The font memory stores bitmaps associated with characters to be displayed on a display device. The character memory, in turn, includes a font portion and an attribute portion. The font portion stores a font index of characters to be displayed, the font index being used to address the font memory. The attribute portion stores a plurality of attributes associated with a character to be displayed. The plurality of attributes includes a text/graphic attribute indicative of a text character or a graphic clip and a redirection attribute indicating mapping of a main color memory using an expanded color memory.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/            Primary Examiner, Art Unit 2645